Citation Nr: 0739572	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  06-00 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for left knee 
replacement.

2.  Entitlement to a compensable disability rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from January 
1953 to January 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  That rating decision denied service 
connection for a left knee replacement.  That rating decision 
also granted service connection for bilateral hearing loss 
and assigned a noncompensable (0%) disability rating.  

In October 2007, a hearing was held before the undersigned 
Acting Veterans Law Judge who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) 
(c) (West 2002).  A copy of the transcript of that hearing is 
of record.

A motion to advance this case on the Board's docket was 
granted for good cause by the Board in November 2007.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).

The issue of entitlement to an increased disability rating 
for hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The October 1952 entrance examination report revealed a 
medical history of a symptomatic left knee.  Physical 
examination revealed no swelling, limitation of motion or 
instability.  

2.  Service medical records reveal that the veteran had 
swelling of the left lower leg which was diagnosed a muscle 
hernia that required surgical treatment.  

3.  The January 1955 separation examination report noted 
surgical scars from the veteran's left leg surgery; there was 
no indication of a left knee disorder and evaluation of the 
lower extremities was normal.

4.  A June 1959 reserve examination report reveals that the 
veteran's lower extremities were normal; there was no 
indication of any left knee disorder.  

5.  Private medical records reveal that the veteran first 
sought treatment after service for complaints of left knee 
pain in December 1988; the diagnosis was degenerative 
arthritis.

6.  Private medical records reveal that the veteran had left 
knee replacement surgery, arthroplasty, in February 2001.

7.  A March 2005 VA medical opinion states that the veteran 
knee replacement is not related to any even in military 
service.  

8.  The veteran's pre-existing left knee disorder did not 
increase in disability during active service.

9.  The presumption of aggravation is rebutted by clear and 
unmistakable evidence.


CONCLUSION OF LAW

A left knee disability resulting in left knee replacement was 
not incurred in, or aggravated by, active military service 
and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to the claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004). 

In the present case, the veteran submitted his claim for 
service connection for a left knee disorder in September 
2004.  Letters dated September and November 2004 notified the 
veteran about the evidence or information VA needed to 
substantiate his claim and what information and evidence VA 
would try to obtain and what he was to provide to VA.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (CAVC) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The RO provide this notice to the 
veteran in a letter dated March 2006.  

The Board finds that the presumption of prejudice on the VA's 
part, with regard to the insufficient and untimely VCAA 
notices provided to the veteran, has been rebutted in this 
case by the following: (1) based on the communications sent 
to the veteran over the course of this appeal, the veteran 
clearly has actual knowledge of the evidence he is required 
to submit in this case; and (2) in this case, based on the 
veteran's contentions and the communications provided to the 
veteran by the VA over the course of this appeal, he is found 
to be reasonably expected to understand from the notices 
provided what was needed.  In this case, the veteran argued 
in his substantive appeal that he had a preexisting left knee 
disability that was aggravated during active military 
service.  Accordingly, he had actual knowledge that the 
evidence required and the RO sent a number of informative 
notices to the veteran such as the rating decision, the VCAA 
notices and the statement of the case.  After reading these 
documents, a person would be reasonably expected to 
understand what evidence was needed to substantiate the 
claim.    

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
medical records, his contentions and hearing testimony, 
private medical records, and VA examination reports.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis will focus specifically on what the 
evidence shows, or fails to show, with respect to the 
veteran's claim for service connection for a left knee 
disability.  

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in the line of duty, while in active military 
service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

In determining whether the veteran incurred a left knee 
disorder during service, the Board will first address whether 
the presumption of soundness attaches in this instance and, 
if so, whether it has been rebutted.

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled into service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 1111; 38 C.F.R. § 
3.304(b); see also VAOPGCPREC 3-03 and Wagner v. Principi, 
370 F. 3d 1089 (Fed. Cir. 2004).

The presumption of soundness attaches only where there has 
been an induction examination that did not detect or note the 
disability that the veteran later complains about.  See Bagby 
v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations 
expressly provide that the term "noted" signifies "[o]nly 
such conditions as are recorded in examination reports."  38 
C.F.R. § 3.304(b).  A "[h]istory of preservice existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions."  Id. at (b)(1).  
When no pre-existing condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both pre-existing and not 
aggravated by service.  See VAOPGCPREC 3-03 (July 16, 2003).  
The government may show a lack of aggravation by establishing 
that there was no increase in disability during service or 
that any "increase in disability [was] due to the natural 
progress of the" pre-existing condition.  38 U.S.C. § 1153.  
If this burden is met, then the veteran is not entitled to 
service-connected benefits.  However, if the government fails 
to rebut the presumption of soundness under 38 U.S.C.A. § 
1111, the veteran's claim is one for service connection.

Regulations also provide that a preexisting injury or disease 
will be considered to have been aggravated by active 
military, naval, or air service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. §§ 1137, 1153 (West 
2002); 38 C.F.R. § 3.306(a) (2007).

The presumption of aggravation is not applicable unless the 
pre-service disability underwent an increase in severity 
during service.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).  The determination of whether a preexisting 
disability was aggravated by service is a question of fact.  
See Doran v. Brown, 6 Vet. App. 283, 286 (1994).  In deciding 
a claim based on aggravation, after having determined the 
presence of a preexisting condition, the Board must first 
determine whether there has been any measured worsening of 
the disability during service and then whether such worsening 
constitutes an increase in disability or was the result of 
natural progression of the injury or disease.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  Temporary or intermittent flare-ups of 
the preexisting condition during service are not sufficient 
to be considered aggravation unless the underlying condition 
(as contrasted to the symptoms) has worsened. See Davis (John 
F.) v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002); Hunt, 
1 Vet. App. at 296-97.

The Court held that, in cases where a condition is properly 
found to have preexisted service, the Board, in considering 
the pertinent statutory and regulatory framework governing 
the presumption of aggravation, must determine: (1) Whether 
there was a worsening of the disorder during service; and (2) 
if so, whether there was clear and unmistakable evidence that 
the increase in severity was due to the natural progress of 
the disease.  See Crowe v. Brown, 7 Vet. App. 238 (1994).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service- 
connected disease, will be service connected.  However, VA 
will not concede that a non-service-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran claims entitlement to service connection for a 
left knee disability.  The veteran's service medical records 
have been obtained and they appear complete.  The veteran 
asserts that they are not complete and that he has additional 
records.  However, the veteran submitted copies of service 
medical records which were merely photocopies of the original 
service medical records which were already of record in the 
veteran's claims file.  

In October 1952, entrance examination of the veteran was 
conducted.  He reported having a "symptomatic left knee."  
Specifically, he alleged having a "trick left knee of 2 
years duration.  Says it has been swollen on occasion and 
sometimes gives way on him."  Physical examination was 
conducted and revealed "no swelling limitation of motion as 
[sic] instability at present."  The veteran has provided in 
recent written statements, and hearing testimony, that he 
incurred an injury to his left knee prior to his entry into 
active service.  It is not entirely clear that this evidence 
rebuts the presumption of soundness and establishes that the 
veteran did enter active service having had a prior left knee 
injury.  In Crowe v. Brown, 7 Vet. App. 238 (1994), the Court 
indicated that the presumption of soundness attaches only 
where there has been an induction medical examination, and 
where a disability for which service connection is sought was 
not detected at the time of such examination.  The Court 
noted that the regulation provides expressly that the term 
"noted" denotes only such conditions as are recorded in 
examination reports, and that history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions. 38 C.F.R. 
§ 3.304(b)(1).  In the present case, although the veteran 
reported a pre-service knee injury which was symptomatic, 
physical examination was conducted and revealed no 
abnormalities of the left knee.  

Even assuming the veteran had a pre-existing injury to the 
left knee, such would be considered to have been aggravated 
by active service only where there is an increase in the 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Only competent medical evidence can adequately 
address the medical question of whether or not a pre-existing 
disability has been aggravated by events occurring during 
service.  Crowe v. Brown, 7 Vet. App. 238 (1994).  
Aggravation of a pre-existing disability thus requires 
competent medical evidence that the disability underwent a 
permanent increase in service of the severity of the 
underlying pathology of the condition, as opposed to a 
temporary exacerbation or intermittent flare-up of the 
associated symptoms due to the increased physical demands and 
activity generally experienced in service.  38 C.F.R. § 
3.306; Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Review of the veteran's service medical records does not 
reveal any complaints, or treatment of any left knee symptoms 
during service.  The veteran has testified that he had left 
knee swelling during service.  However, the service medical 
records clearly indicate that he swelling of the left lower 
leg which was ultimately diagnosed a muscle hernia that 
required surgical treatment.  The veteran claims that he was 
put on a physical profile because of left knee symptoms, but 
the service medical records show a physical profile was 
issued for his feet.  In January 1955, a separation 
examination of the veteran was conducted.  The examination 
report notes that the veteran had surgical scars from the 
left leg surgery; however, there was no indication of a left 
knee disorder and evaluation of the lower extremities was 
normal.

In June 1959, a service department reserve examination of the 
veteran was conducted.  The veteran's lower extremities were 
evaluated as normal and there was no indication of any left 
knee disorder.  

In October 2007, the veteran presented sworn testimony before 
the undersigned Acting Veterans Law Judge.  He testified that 
he entered active service with a "trick knee" and that he 
had left knee symptoms ever since.  However, on closer 
questioning he admitted that he did not seek treatment for 
left knee symptoms during service or after service until he 
sought treatment with a private physician.  A letter from 
this physician is of record and confirms that the veteran 
first sought treatment for left knee pain in December 1988, 
which the Board notes is over three decades after the veteran 
separated from service.  This physician states that the 
veteran's diagnosis was degenerative arthritis of the left 
knee and that he was ultimately referred for left knee 
replacement surgery.  Private medical records confirm that 
left knee arthroplasty was conducted in February 2001.  

In January 2005, a VA examination of the veteran was 
conducted.  The veteran reported that he had knee pain during 
service, but again indicated a complete absence of any 
documented medical history related to his left knee from his 
separation from service in 1955 until the recent knee surgery 
in 2001.  The examining physician's opinion was given in a 
March 2005 note which stated that it is not likely that the 
veteran's left total knee replacement was due to any event 
during service.  

The preponderance of the evidence is against the veteran's 
claim for service connection for a left knee disability.  The 
evidence shows a current knee disability.  Specifically, the 
veteran required total left knee replacement as a result of 
degenerative arthritis of the knee.  The medical evidence 
documenting this dates the onset to 1988 and there is no 
competent evidence linking this current disability to the 
veteran's active military service.  The service medical 
records do show that the veteran reported having a 
symptomatic trick knee on entrance examination to service.  
However, this history, without any symptoms on physical 
examination does not rebut the presumption of soundness and 
establishes that the veteran did enter active service having 
had a prior left knee injury.  Crowe v. Brown, 7 Vet. App. 
238 (1994).  Even if a pre-existing left knee disorder is 
conceded, there is no evidence that the pre-existing left 
knee disability underwent a permanent increase in the 
severity of the underlying pathology of the condition.  
Specifically, there is no competent medical evidence showing 
any documentation of any left knee symptoms during, or after 
service until 1988.  While the veteran claims he had left 
knee symptoms during service, the service medical records 
clearly show treatment for a separate disorder, herniation of 
the muscles of the lower left leg.  

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit held 
that the lack of contemporaneous medical records does not, in 
and of itself, render lay testimony not credible. Id. at 
1336. Instead, as a finder of fact, the Board must determine 
whether the lay testimony is credible, and in doing so may 
consider the absence of contemporaneous evidence. In 
addition, the Board, as a trier-of-fact, must take into 
account the unavailability of medical records.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). As noted above, 
the veteran's service medical records are available and do 
not show treatment for any left knee symptoms during service.  
Moreover, by the veteran's own admission, he did not seek any 
treatment for left knee pain until decades after military 
service.  Thus, the Board must assess the competence and 
credibility of the veteran to report that the veteran had 
left knee disorder that was aggravated by service.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Coburn v. Nicholson, 19 Vet. App. 427, 432-33 (2006); see 
also 38 C.F.R. § 3.159(a)(2) (2006).  The Board finds that 
the veteran's assertions that the left knee replacement 
surgery to be related to service, or an in-service 
aggravation of a pre-existing knee disorder to lack 
credibility.  Accordingly, service connection is denied.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for left knee replacement is denied.

REMAND

At the October 2007 hearing, the veteran asserted that his 
service-connected hearing loss has increased in severity 
since the last VA examination.  The veteran's representative 
has requested an additional VA examination.  

The Court has also held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   


Accordingly, the case is REMANDED for the following action:

1.  The veteran should be accorded an 
audiology examination to determine the 
current level of severity of his service-
connected hearing loss.  The claims folder 
and a copy of this remand must be made 
available and reviewed by the examiner in 
conjunction with the examination.  The 
examiner physician should provide complete 
rationale for all conclusions reached.

2.  Following the above, readjudicate 
the veteran's claim for an increased 
rating for hearing loss.  If any 
benefits on appeal remain denied, a 
Supplemental Statement of the Case 
should be issued and the veteran and 
his representative, if any, should be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


